IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 153A14

                              Filed 23 January 2015



STATE OF NORTH CAROLINA

              v.
ANTONIO ALONZO MONROE




        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 756 S.E.2d 376 (2014), finding no error

after appeal of a judgment entered on 11 April 2013 by Judge Yvonne Mims Evans

in Superior Court, Gaston County. Heard in the Supreme Court on 13 January

2015.


        Roy Cooper, Attorney General, by LaShawn S. Piquant, Assistant Attorney
        General, and Daniel Snipes Johnson, Special Deputy Attorney General, for the
        State.

        Mark Hayes for defendant-appellant.


        PER CURIAM.


        AFFIRMED.